Exhibit 10.1

August 30, 2014

Michael Newman

9645 Scranton Road

San Diego, CA 92121

Dear Michael,

Novatel Wireless, Inc. (the “Company”) is pleased to extend the offer of
employment set forth in this letter (this “Offer Letter”). Your employment under
this Offer Letter, if you accept our offer, would commence effective
September 2, 2014, or as soon as practicable thereafter (your “Start Date”),
according to the terms outlined below.

 

POSITION:    You would be our Executive Vice President and Chief Financial
Officer, an exempt position initially based in our headquarters in San Diego,
California. You would initially report to our Interim Chief Executive Officer.
This is a full-time position and you will be expected to devote all of your
working time to the performance of your duties for the Company. By signing this
Offer Letter, you confirm that you are under no contractual or other legal
obligations that would limit or prohibit you from performing your duties with
the Company. BASE COMPENSATION:    Your annual base salary would be $300,000
(“Base Salary”), of which, $210,000 shall be payable in cash, to be paid on the
same schedule as other senior executives, subject to standard deductions and
withholding Your Base Salary will be reviewed annually in accordance with
standard practice of the Company for Named Executive Officers. Subject to the
terms of this offer, $90,000 of your Base Salary will be paid through the
issuance of restricted stock units (“RSUs”) on the first trading day of each
calendar year during your employment, commencing with calendar year 2015 (each,
first business day is a “RSU Grant Date”). On each RSU Grant Date you would be
granted RSUs the number of which would be determined by dividing $90,000 by the
closing price of one share of Company Common Stock on RSU Grant Date.. Such RSUs
shall vest in 12 equal monthly installments from the RSU Grant Date. . With
respect to calendar year 2014, on the day your employment commences, you would
be granted RSUs, the number of which would be determined by dividing $30,000 by
the closing price of one share of Company Common Stock on the date of grant.
Those RSUs shall vest in four equal installments on the last trading day of
September, October, November, and December, 2014. All vesting described in this
Base Compensation Section is subject to your remaining continuously employed
with the



--------------------------------------------------------------------------------

   Company though each such vesting date and the RSUs referred to in this Base
Compensation Section are referred to as the “Compensatory RSUs.” Your RSUs will
be subject to the terms and conditions of the Novatel Wireless, Inc. 2009
Omnibus Incentive Compensation Plan (or a successor plan) and associated grant
documents. The Company at any time may elect to convert all or a portion of
future RSU grants into cash payments with written notice to you prior to the
start of the applicable calendar year. You shall have the right, commencing with
the calendar year 2016, to receive your full Base Salary without any RSUs, so
long as you provide written notice to the Company at least 15 business days
prior to the start of the applicable calendar year that you elect to receive
your full Base Salary. For the sake of clarity, your Base Salary shall be
prorated for partial calendar years. BONUS:    If, after your Start Date but
before April 1, 2015, the Company achieves the performance criteria set forth in
the Company’s 2014 Incentive and Retention Bonus Plan, as determined by the
Company or such bonus is paid to other senior executives with respect to the
time period July 1, 2014 through March 31, 2015, you will receive a bonus of
$150,000, which would be payable in or about June of 2015, subject to your
continued employment with the Company through the date such bonus is paid. For
subsequent periods commencing April 1, 2015, you will be eligible to receive an
annual bonus with a target bonus opportunity of 50% of your Base Salary
attributable to such bonus period, based on criteria established by the
Compensation Committee of the Company’s Board of Directors (“Compensation
Committee”) in its sole discretion. You will not be entitled to any such annual
bonus or earn it unless you are employed by the Company at the earlier of (i)
the time the bonus is paid or (ii) March 15 of the year following the calendar
year to which the bonus is attributable. EQUITY AWARD:    If you decide to join
the Company, the Company will grant you RSUs and non-qualified options to
purchase shares of the Company’s common stock that are in addition to the
Compensatory RSUs. On your Start Date, the Company will grant you 225,000 RSUs
which shall vest as in three equal installments of 75,000 RSUs on each of the
first three anniversaries of your Start Date. In addition, on your Start Date
the Company will grant you an option to purchase 175,000 shares of the Company’s
common stock with a per share exercise price equal to the closing price of the
Company’s Common Stock on the Start Date, with one-third (1/3) of the option
shares vesting on the first anniversary of your Start Date and the remaining
two-thirds (2/3) vesting in equal monthly installments thereafter. The vesting
of both RSUs

 

-2-



--------------------------------------------------------------------------------

   and your options to purchase shares of the Company’s common stock shall be
subject in each case to your continued employment with the Company through each
such vesting date. If the Company grants annual refreshes of RSUs and/or options
to purchase shares of the Company’s Common Stock to other Named Executive
Officers (within the meaning of Regulation S-K promulgated by the Securities and
Exchange Commission), then you will participate in that refresh, subject to
possible pro-ration for time employed during the year prior to any such refresh
date and the Compensation Committee’s approval. Your RSUs and options described
in this Equity Award section will be subject to the terms and conditions of the
Novatel Wireless, Inc. 2009 Omnibus Incentive Compensation Plan (or a successor
plan) and associated grant documents. BENEFITS:    You will be eligible to
participate in the Company’s employee benefits programs, including any health,
disability and/or life insurance, to the same extent as, and subject to the same
terms, conditions and limitations applicable to, other employees of the Company
of similar rank and tenure, if and when such benefit programs are made available
by the Company, and in accordance with the terms of such plans. You also will
receive 20 days of paid vacation time per year in accordance with and subject to
Company policies. You acknowledge that the Company may change (including cancel)
its benefit programs, including any or all of its paid time off policies from
time to time, in its discretion and in accordance with applicable law. AT-WILL
EMPLOYEE:    If you accept this offer, your employment will be “at will”,
meaning that either you or the Company will be entitled to terminate your
employment at any time, with or without cause or prior notice. Please note that,
although your job duties, title, compensation and benefits, as well as our
personnel policies and procedures, may change from time to time, your at-will
status only may be changed with the approval of the Board and by a written
agreement signed by the Company’s Chief Executive Officer. You would be entitled
to certain severance benefits depending on the circumstances surrounding your
termination, as determined pursuant to the Change in Control and Severance
Agreement attached as Exhibit A. DISPUTES:    You agree that if any disputes
should arise between you and the Company (including claims against its
employees, officers, directors, shareholders, agents, successors and assigns)
relating or pertaining to or arising out of your employment with the Company,
the dispute will be submitted exclusively to binding arbitration

 

-3-



--------------------------------------------------------------------------------

   before a neutral arbitrator in accordance with the rules of the American
Arbitration Association in San Diego, California. This means that disputes will
be decided by an arbitrator rather than a court or jury, and that both you and
the Company waive their respective rights to a court or jury trial, except to
enforce the decision of the arbitrator. You understand that the arbitrator’s
decision will be final and exclusive, and cannot be appealed. Nothing in this
Agreement is intended to prevent either you or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. The Company and you shall share in the arbitrator’s fees
and expenses equally. The arbitrator shall have the power to award the
prevailing party its attorneys’ fees and costs of arbitration (including the
arbitrator’s fees paid by the arbitrator) except to the extent prohibited by
applicable law. Notwithstanding the foregoing, you and the Company each have the
right to resolve any issue or dispute over intellectual property rights by Court
action instead of arbitration. OBLIGATIONS:    As a condition of employment with
the Company, you agree that you will acquire, as an employee, secret,
confidential, or proprietary information or trade secrets of the Company, and,
as such, you agree to execute and be bound by the Company’s Inventions
Disclosure, Confidentiality & Proprietary Rights Agreement (the “Confidentiality
Agreement”), enclosed herein. The signed Confidentiality Agreement must be
returned to the Company by your Start Date, after which the Company will return
a fully-signed copy to you for your personal records. As a Company employee, you
will be expected to abide by Company rules and policies, including those set
forth in the Company’s employee handbook. Except for policies related to at-will
employment, which may only be revised as described earlier in this Offer Letter,
you understand that any or all Company rules and policies may be revised from
time to time, as deemed appropriate, advisable or required by the Company.    In
your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer,
entity or other person to whom you have an obligation of confidentiality,
including under any binding agreement. Rather, you will be expected to use only
that information which is generally known and used by persons with training and
experience comparable to your own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by the Company. You agree that you will not bring on to Company
premises any unpublished documents or property belonging to any former employer,
entity or other person to whom you have an obligation of confidentiality.

 

-4-



--------------------------------------------------------------------------------

   During the term of your employment with the Company, you agree not to consult
with, act as an advisor or consultant to, serve as an employee, agent, manager
or director of, or otherwise provide services to, any company or organization
(whether for-profit, not-for-profit or otherwise) other than the Company unless
you receive prior written approval (which may be provided by e-mail) from the
Company’s Chief Executive Officer. ELECTRONIC DELIVERY:    The Company may, in
its sole discretion, decide to deliver to you by email or any other electronic
means any documents or notices related to this Offer Letter, securities of the
Company or any of its affiliates or any other matter, including documents and/or
notices required to be delivered to you by applicable securities law or any
other law or the Company’s Certificate of Incorporation or Bylaws or otherwise.
By accepting this offer of employment and signing below, you hereby consent to
receive such documents and notices by such electronic delivery and agree to
participate through any on-line or electronic system that may be established and
maintained by the Company or a third party designated by the Company. ENTIRE
OFFER:    This Offer Letter, together with the documents referenced herein
(including the Change in Control and Severance Agreement), supersedes all prior
or contemporaneous agreements and statements, whether written or oral,
concerning the terms of your employment with the Company. No amendment or
modification of the terms set forth in this Offer Letter shall be binding unless
it is set forth in writing signed by both you and the Company’s Chief Executive
Officer. WITHHOLDING:    All forms of compensation referred to in this Offer
Letter are subject to applicable withholding and payroll taxes. GOVERNING LAW:
   Except to the extent governed by Federal law, this Offer Letter shall be
governed by and construed in accordance with the laws of the State of
California, excluding laws relating to conflicts or choice of law. INSTRUCTIONS:
   Please execute the original of this Offer Letter indicating your receipt,
acknowledgment and agreement with this Offer Letter. This offer is contingent on
(i) your execution and delivery to the Company of the following by your Start
Date: (a) this Offer Letter

 

-5-



--------------------------------------------------------------------------------

   and (b) the Confidentiality Agreement; and (ii) your completion of the
Company’s standard hiring process (including, for example, proof of identity,
proof of eligibility to work in the United States and successfully passing a
background check) by your Start Date.    In addition, within your first three
days of work, please bring with you documents that satisfy the requirements of
Part 2 of USCIS Form I-9; either (i) one from List A or (ii) one from List B and
one from List C. The documents need to be originals, not facsimiles, and need
only meet the minimum requirements.

If we have not received your signature to the Offer Letter and the
Confidentiality Agreement by 5:00 p.m. Pacific time on August 30, 2014, this
offer will be deemed withdrawn.

We look forward to your joining the Novatel Wireless team.

 

Novatel Wireless

/s/ Alex Mashinsky

Alex Mashinsky, Interim CEO

I am pleased to accept the offer of at-will employment under the terms stated in
this Offer Letter, and I understand and agree to all of its terms.

 

Accepted: /s/ Michael Newman                               
                                              Michael Newman  
Date: August 30, 2014                                
                                      

 

Enclosures:   

Inventions Disclosure, Confidentiality & Proprietary Rights Agreement

USCIS Form I-9

 

-6-